Citation Nr: 0921039	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-21 678A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for a back condition with limitation in the range of 
motion.  

2.  Effective date for the 20 percent rating for the service-
connected back condition with limitation in the range of 
motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In March 2007, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

In June 2007, when the disability was rated as 10 percent 
disabling, the Board remanded the case to afford the Veteran 
an opportunity to submit private medical records and for a VA 
examination and medical opinion.  The Veteran did not submit 
any additional evidence.  He did submit to a VA medical 
examination and a medical opinion was obtained.  The Appeals 
Management Center (AMC) reviewed the results and granted 20 
percent rating in the April 2009 supplemental statement of 
the case (SSOC).  As the requested development has been 
completed to the extent possible, the Board now proceeds with 
its review of the appeal.  

The Board notes that it appears that the Veteran's copy of 
the April 2009 SSOC was returned to the AMC.  In the normal 
course of events, it is the burden of the Veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
The Board also notes that the rating decision and award 
letter for the 20 percent rating are not of record.  The RO 
should insure that the 20 percent award is effectuated.  

The issue of the effective date for the 20 percent rating for 
the service-connected back condition with limitation in the 
range of motion is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The service-connected back condition is manifested by a 
limitation of forward flexion to 50 degrees, considering pain 
and other factors.  There is no ankylosis.  There are no 
associated objective neurologic abnormalities.  There have 
been no incapacitating episodes.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected back condition have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in June 2004.  This letter 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim.  The Board also notes that in the 
December 2006, July 2007, and November 2008 letters 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing.  He has had VA 
examinations and medical opinions have been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  
        Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2008).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss due to pain was a consideration, as well as 
weakness, which was an important consideration in limitation 
of motion.  38 C.F.R. § 4.40 (2008).  As regards the joints, 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations: (a) Less movement 
than normal; (b) More movement than normal; (c) Weakened 
movement; (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse; 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

On VA examination in January 1977, the Veteran reported a 
back injury in service and being run over by a car in August 
1976, resulting in the left leg being crushed.  The examiner 
found that a meaningful examination was impossible with the 
Veteran confined to a wheel chair and crutches.  The 
diagnosis was back condition claimed with limitation in the 
range of motion and positive straight-leg raising as 
principal findings, said to be symptomatic.  X-ray studies of 
the lumbosacral spine disclosed minimal lipping at the 
margins of the vertebral bodies due to minimal spondylosis 
and the lumbosacral disc space was narrow.  The March 1977 
rating decision granted service connection for a back 
condition with limitation in the range of motion, with a 10 
percent rating assigned under diagnostic code 5295.  
Diagnostic code 5295 was for a lumbosacral strain.  See 
38 C.F.R. Part 4, Code 5295 (2003); now Code 5237(2008).  A 
May 1979 examination resulted in a diagnosis of residuals, 
low back strain, with limitation of motion and degenerative 
changes, lumbar spine.  A June 1979 rating decision confirmed 
and continued the previous evaluation.  The August 2004 
rating decision evaluated the service-connected disability 
under diagnostic code 5243, for intervertebral disc syndrome.  

An intervertebral disc syndrome can be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, set forth above, or it can be rated based on 
incapacitating episodes.  For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  In this case, there 
is no evidence that intervertebral disc syndrome required bed 
rest prescribed by a physician and treatment by a physician.  
Further, the examination reports consistently stated that 
there were no incapacitating episodes.  Consequently, the 
disability cannot be rated on the basis of incapacitating 
episodes and must be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  

In support of his claim for increase, the Veteran submitted a 
statement from a private physician, W. J. T., M.D., which 
confirmed hospitalization for 45 days in December 1969 and 
January 1970, for an acute nerve root compression for his low 
back.  The Veteran was initially seen because of severe low 
back pain with radiation into both legs.  He improved with 
traction and physiotherapy.  This statement does not 
establish that the condition has gotten worse since the 
initial evaluation in 1977, nor does it show current 
neurologic deficits or current restrictions of motion, as 
required to rate the disability.  The Veteran also submitted 
a report on January 1999 cervical spine X-rays.  Service 
connection has not been established for any disability of the 
neck, including the cervical spine.  Consequently, this 
information does not support a higher rating.  

On VA examination in June 2004, the claims file was reviewed.  
The Veteran reported that he had had a left below the knee 
amputation in 1988.  He used a left leg prosthesis and cane.  
He described his back pain as 6/10.  It occurred off and on 
and lasted 2 or 3 days.  He took Aleve for the pain.  The 
pain was worse in damp weather and described as having a 
gnawing character.  Examination revealed tenderness over the 
paraspinal muscles.  There was no spasm.  Lumbosacral motion 
was: flexion - 0 to 70 degree with pain at 70 degrees; 
extension - 0 to 10 degrees, limited by pain at 10 degrees; 
bending to the right and left from 0 to 25 degrees with no 
pain at 25 degrees; and rotation to the right and left with 
no pain at 25 degrees.  Neurologic examination showed 
strength in the upper and lower extremities was present and 
equal.  Reflexes were present and equal.  Sensation was 
intact.  There were no incapacitating episodes.  There was no 
limitation due to pain, weakness, fatigability, 
incoordination, or flare-ups.  Passive and active ranges of 
motion were the same.  There was no effect on his usual 
occupation.  X-rays disclosed degenerative spurs at the L1, 
L2, L3, L4 and L5 levels.  

The report of the June 2004 VA examination shows the claims 
folder was reviewed and pain and the other factors noted in 
38 C.F.R. §§ 4.40 and 4.45 were considered in accordance with 
DeLuca.  The examiner reported that there was no additional 
limitation due to pain, weakness, fatigability, 
incoordination, or flare-ups.  Forward flexion was 70 
degrees, which falls within the criteria for a 10 percent 
rating.  The combined range of motion would add up to 180 
degrees, again within the criteria for a 10 percent rating.  
The disability is currently rated at 20 percent.  The 
objective findings do not show forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine, as 
required for the next higher rating, 40 percent.  

Private X-ray studies of May 2005 were interpreted as showing 
the lumbosacral spine had no fractures or subluxations.  
There was moderately severe spondyloarthritic degenerative 
changes with large bridging anterior and lateral osteophytes.  

The Veteran had another VA spine examination in November 
2005.  The claims file was reviewed.  He reported 
experiencing fatigue and occasional malaise from his low back 
pain symptoms.  He reported radicular pain, mostly of the 
right lower extremity.  He also said that he had constant 
lumbosacral spine pain on a daily basis.  The pain was 
brought about by excessive ambulation, prolonged standing, 
and weather changes.  He rated his current pain at 3-4/10 
with flare-up to 8/10.  Precipitating factors included 
excessive activity and weather changes.  On examination, the 
Veteran was noted to have accentuation of the lordotic curve 
and weakening of the abdominal musculature.  There was no 
muscle wasting.  There was mild tenderness between L3 and L5, 
accentuated lordotic curvature, and mild right sided 
paraspinous spasms.  Flexion went from 0 to 80 degrees.  
Extension went from 0 to 5 degrees.  Rotation was 20 degrees 
to the right and left with right sided paraspinous pain.  
Lateral movement was 15 degrees to the right and left with 
right sided paraspinous pain.  Straight leg raising was 
negative.  Motor responses were all 5/5.  The examiner stated 
that any additional loss of motion due to pain, fatigue, 
weakness, lack of endurance, repetitive use, or flare-ups was 
unknown.  X-rays disclosed marked degenerative changes in 
both hip joints and the lumbar spine, with marked 
degenerative disc disease at L3-4, L4-5, and L5-S1.  The 
diagnosis was chronic low back pain secondary to lumbar 
spondylosis and degenerative disc disease.  The evaluator 
expressed the opinion that the problems the Veteran was 
experiencing were at least as likely as not related to his 
initial injury in service.  

Here again, we see that the claims folder was reviewed and 
pain and the other factors in 38 C.F.R. §§ 4.40 and 4.45 were 
considered in accordance with DeLuca.  The examiner stated 
that any additional loss of motion due to pain, fatigue, 
weakness, lack of endurance, repetitive use, or flare-ups was 
unknown.  Forward flexion was 80 degrees, which falls within 
the criteria for a 10 percent rating.  The combined range of 
motion would add to 155 degrees, again within the criteria 
for a 10 percent rating.  The disability is currently rated 
at 20 percent.  The objective findings do not show forward 
flexion of the thoracolumbar spine being restricted to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, as required for the next higher rating 
of the thoracolumbar spine, 40 percent.  

The report of the September 2006 VA orthopedic examination of 
the spine shows that the Veteran complained of chronic low 
back pain and stiffness, which was intermittently worse, 
radiating to the right thigh and lower extremity with a 
tingling pins and needles sensation.  The Veteran reported 
flare-ups with pain at an 8/10 level, lasting from a few 
hours to a couple of days.  Precipitating factors included 
walking more than a block, going up more than a few stairs, 
and driving or sitting for more than a few hours.  The 
examiner stated that it would be speculative to estimate the 
additional limitation of motion or functional impairment 
during flare-ups.  On repetitive motion the Veteran felt more 
pain but there was no additional loss of function.  
Examination disclosed forward flexion from 0 to 40 degrees 
with moderate pain at 40 degrees.  Extension went from 0 to 
15 degrees with pain at 20 degrees.  Right and left lateral 
flexion went from 0 to 20 degrees with pain at 20 degrees.  
Right and left rotation went from 0 to 20 degrees with pain 
at 20 degrees.  There was tenderness and spasm in the right 
paralumbar muscles.  There was an antalgic gait secondary to 
the non-service-connected left below the knee amputation.  
There was exaggerated lordosis but no kyphoscoliosis.  
Neurologic examination showed the right leg had no loss of 
sensation but a diminished response to vibration.  There was 
no weakness in the right lower extremity.  Right knee and 
ankle reflexes were 1+.  Straight leg raising to 30 degrees 
produced pain in the right lumbosacral area.  The September 
2005 X-rays were reviewed.  The diagnosis was marked 
multilevel degenerative joint disease of the lumbar spine 
(limited range of motion and radicular pain right lower 
extremity and right lumbar spasm, condition somewhat worse 
than before).   

For the September 2006 VA orthopedic examination pain and the 
other factors in 38 C.F.R. §§ 4.40 and 4.45 were considered 
in accordance with DeLuca and it was determined that they did 
not result in any additional decrease in the range of motion.  
The combined range of motion added up to 135 degrees, which 
would fall within the criteria for a 10 percent rating.  
However, forward flexion was 40 degrees, which falls within 
the criteria for the current 20 percent rating.  The 
objective findings do not show forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine, as 
required for the next higher rating of the thoracolumbar 
spine, 40 percent.  

In March 2007, the Veteran had a video conference hearing 
with the undersigned Veterans Law Judge.  He gave sworn 
testimony describing increased symptoms involving his back 
and leg.  

The report of the March 2009 VA spine examination indicates 
that the claims folder was reviewed.  The Veteran gave a 
history of his injury in service.  He reported that his low 
back symptoms had progressed since his examination in 
September 2006.  He experienced back pain on a daily basis.  
He described the pain as an aching sensation which he rated 
as 5/10.  The pain fluctuated with activity and was worsened 
by prolonged sitting.  It improved somewhat with moving 
about.  It increased with lifting, straining, and cool damp 
weather.  He reported radiation of pain into the left buttock 
and posterior thigh intermittently.  Pain increased after 
walking one block or a 2 hour car ride.  He was last employed 
as a sheet metal worker in 1976 and never returned to work 
after a motor vehicle accident in 1976.  Symptoms waxed and 
waned but were relatively consistent and he did not 
experience true flare-ups.  

Examination of the lumbosacral spine showed no muscle spasm.  
There was diffuse spinal tenderness.  There was no 
interspinal tenderness.  Facet spring tests were positive in 
the lower lumbar spine.  There was no tenderness in the 
sacroiliac joints with a negative Patrick test.  There was no 
tenderness in the sciatic notches.  The range of motion was 
from 0 to 70 degrees, painful from 50 to 70 degrees.  
Extension was from 0 to 10 degrees and painful throughout.  
Lateral flexion was from 0 to 15 degrees, symmetric, and 
painful at the end points.  Rotation was from 0 to 15 
degrees, symmetric, and painful at the end points.  
Measurements reflected the Veteran's active range of motion.  
Passive range of motion testing was contraindicated.  There 
were painful motion arcs noted by verbal response and 
guarding.  

Straight leg raising was negative.  Lasegue's test was 
negative on the right and could not be performed on the left 
due to the left below the knee amputation.  There was no 
sensory deficit to light touch in the L1 through S1 
dermatomes on the right and probably on the left, as it was 
difficult to reliably assess due to the amputation.  
Iliopsoas and quadriceps were 5/5 bilaterally.  Extensor 
hallucis longus/flexor hallucis longus were 5/5 on the right 
and could not be tested on the left.  Muscle tone was normal.  
There was no atrophy of the right calf or thigh.  Deep tendon 
reflexes at the knee were 1+ and symmetric.  The deep tendon 
reflex at the right ankle was absent.  There was no clonus.  
The Babinski response was normal.  In regard to the DeLuca 
criteria, it was found that pain did not intensify with 
repetition.  The range of motion was unchanged.  Weakness, 
lack of endurance, and incoordination were not factors.  
X-ray studies were reviewed.  The diagnosis was mechanical 
low back pain syndrome.  

The examiner commented that the Veteran's symptoms could be 
attributed to that diagnosis.  There were multiple pain 
generators including discogenic (annular) and facet joint 
related.  Anterior osteophytosis was also a likely 
contributing factor.  Significant anterior osteophytosis was 
consistent with advanced spondylosis and should not be 
considered true ankylosis.  The examiner further expressed 
the medical opinion that, at the present time, the Veteran 
did not have any intervertebral disc syndrome.  Additionally, 
there was nothing in the medical record to suggest that the 
Veteran ever had an intervertebral disc syndrome.  The in-
service condition most likely represented a sprain/strain 
condition.  The absence of a right ankle reflex was not 
diagnostic of S1 nerve root compression in a 68 year old.  
Absence of that reflex at that age was considered normal.  

Once more, in March 2009, the VA orthopedic examiner reviewed 
the claims folder.  Pain and the other factors in 38 C.F.R. 
§§ 4.40 and 4.45 were considered in accordance with DeLuca 
and it was determined that they did not result in any 
additional decrease in the range of motion.  The combined 
range of motion would be 50 degrees flexion, 0 degrees 
extension and 15 degrees each for right and left lateral 
flexion and rotation, combining to 110 degrees, which would 
meet the criteria for the current 20 percent rating.  Forward 
flexion went to 70 degrees, but pain appeared at 50 degrees, 
which would also fall well within the criteria for a 20 
percent rating.  The objective findings do not show forward 
flexion of the thoracolumbar spine was limited to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine, as required for the next higher rating of the 
thoracolumbar spine, 40 percent.  

Conclusion

The Veteran believes that his service-connected back 
condition has increased in severity.  So it has, and the 
agency of original jurisdiction (AOJ) has granted an 
increased rating.  However, the increase is not so severe as 
to warrant a rating in excess of 20 percent.  Each 
examination report has been analyzed in detail above.  The 
examination reports and associated medical opinions form a 
preponderance of evidence that overwhelms the Veteran's claim 
for a rating in excess of 20 percent for the service-
connected back disability.  The Board has considered the 
possibility of an additional rating.  However, the medical 
reports establish, again by a preponderance of evidence, that 
there are no associated objective neurologic abnormalities 
that could be rated separately.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board, as 
did the RO (see supplemental statement of the case dated in 
April 2009), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that there has been no 
showing by the Veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  Specifically, the 
Veteran has been unemployed since a post service motor 
vehicle accident and there is no evidence that the service-
connected back disorder has required hospitalization since 
1970.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for a back 
condition with limitation in the range of motion is denied.  

REMAND

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  That is, when the 20 percent 
rating should be effective.  This case arises from an April 
2004 claim.  The law provides that the effective date will be 
the earliest date as of which it is ascertainable that an 
increase occurred, if application is received within a year 
from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002).  
Otherwise, the effective date of the increase will be fixed 
in accordance with the facts found but can not be earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§ 5110(a) (West 2002).  Thus, there is a span of 
approximately 6 years to consider and determine the effective 
date of the increase to 20 percent.  This is a factual 
determination that should be made in the first instance by 
the AOJ.  The claims file does not contain any record that 
the AOJ has determined the effective date for the 20 percent 
rating.  

In fact, the VA Form 8, Certification of Appeal, from the AMC 
states that the determination of September 10, 2004 was 
confirmed.  The September 10, 2004 action was a cover letter 
for the August 2004 rating decision that denied a rating in 
excess of 10 percent.  The certification is dated April 15, 
2009.  That is several days after the SSOC granting the 20 
percent rating, dated April 8, 2009.  Consequently, there is 
reason to believe the AMC did not fully comprehend the grant 
in the SSOC, and it may not have assigned an effective date 
or taken other action necessary to effectuate the grant.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should effectuate the grant 
of a 20 percent rating, to include 
consideration of staged ratings and 
assignment of effective dates.  

2.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


